Nreeman, J. I concur fully in the foregoing views announced by Judge Lee, but I am not content to rest my approval of the conclusions reached by the court •solely on these grounds. Independently of the question as to whether the probate court is a court of record, I think the oath taken by the lien claimant before the clerk of the court in which, by the statute, it was necessary to file the lien, was a full and complete satisfaction of the statute, which requires simply that the claim shall be sworn to, without designating the officer authorized to administer the oath. Seeds, J., dissents.